DETAILED ACTION
Status of Claims
This action is in reply to the response / amendments received on 23 November 2021. The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1, 12, 14, and 19 have been amended.
Claims 6, 10-11, 13, and 18 are cancelled.
Claims 2-5, 7-9, and 15-17 are original / previously presented.
Claims 1-5, 7-9, 12, 14-17, and 19 are currently pending and have been examined.

Response to Arguments
Regarding the previous objection of claims 1 and 19, the Applicant has successfully amended the claims, and accordingly the objection is rescinded. 
Regarding the Applicant’s arguments filed regarding the previous non-statutory double patenting rejection of claims 1-5, 7-9, 12, 14-17, and 19, these have been considered but they are not persuasive.
Applicant argues “Applicant requests the rejection be held in abeyance until allowable subject matter is granted” (Remarks pg. 9).  Examiner disagrees.  Claims 1-5, 7-9, 12, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9, and 11 of U.S. Patent No. 9,824,325 (hereinafter ‘325) in view of US patent application publication 2002/0032612 A1 to Williams et al. in view of “E-Commerce Logistics & Fulfillment: Delivering the Goods” (2000) to Bayles; and claims 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 12-15 of U.S. Patent No. 9,824,325 in view of US patent application publication 2002/0032612 A1 to Williams et al. This argument is not persuasive.
Regarding the previous 35 USC 112(b) rejection of claim 19, the Applicant has successfully amended the claim, and accordingly the rejection is rescinded.
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 1-5, 7-9, 12, 14-17, and 19 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.  However, please note the following:
Applicant argues that “Williams does not disclose generating and transmitting, over the network to a vendor device associated with a vendor email address, an electronic return notification” (Remarks pg. 14).  Examiner disagrees. Williams Fig 14, Fig 19, ¶[0028], ¶[0204], ¶[0214] details generating and sending email notifications regarding the return responses to parties including the store, merchant (i.e. vendor), customer service, dock managers, and applicable logistics / operations managers regarding inbound returns.  Hence, Williams teaches this portion of the limitation.  This argument is not persuasive.

Priority
This application 15/786,211 filed on 17 October 2017 claims priority from application 13/828,019 filed on 14 March 2013 (now patent 9,824,325), which claims priority from application 12/195,662 filed on 21 August 2008 (now patent 8,417,574), which claims priority from application 11/828,864 filed on 26 July 2007 (now patent 7,430,527), which claims priority from application 10/098,634 filed on 13 March 2002 (now patent 7,266,513), which claims priority from provisional application 60/275,861 filed on 14 March 2001.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 13 November 2017 (two) have been acknowledged by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 14-17:
Claim 14 recites the limitation "the vendor email address" in line 34.  There is insufficient antecedent basis for this limitation in the claim, and the dependent claims 15-17.  For the purpose of examination, this will be interpreted as referring to “the second entity email address”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 
Claims 1-5, 7-8, 12, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2001/0029483 A1 to Schultz at el. in view of US patent application publication 2002/0032612 A1 to Williams et al. in view of “E-Commerce Logistics & Fulfillment: Delivering the Goods” (2000) to Bayles in view of US patent application publication 2001/0049745 A1 to Schoeffler (with support in US provisional application 60/201,605 filed 3 May 2000).
Claim 1:
	Schultz, as shown, teaches the following:
An electronic return shipping system for facilitating the return of a good previously purchased by a customer from a merchant, wherein the merchant has issued a return authorization (Schultz ¶[0010] details merchant has issued a return authorization number for a product), the system comprising: 
one or more computers (Schultz Fig 4-5, ¶[0029], ¶[0036], ¶[0039-40] details the client and server computers); and 
a network (Schultz Fig 4-5, ¶[0029], ¶[0031] details computers communicating over a network / web), 
With respect to the following:
wherein the one or more computers are configured to:
receive a return request for at least one item comprising one or more of a merchant’s access license number, user identification, password, and label specific information;
Schultz, as shown in Fig 7B, ¶[0052], ¶[0058], ¶[0063] detail computers receiving a return request for a selected product that initiates a return procedure which leads to generating a return label, and details invoking APIs to interface with reference tables stored locally and remotely, but does not explicitly state that the return request comprises one or more of a merchant’s access license number, user 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include one or more computers to receive a return request for at least one item comprising one or more of a merchant’s user identification, password, and label specific information as taught by Williams with the teachings of Schultz, with the motivation to provide online stores with a fast, simple, convenient way for eCommerce customers of an online store to return merchandise” (Williams ¶[0016]) and solve the problem that “in order for eCommerce to prosper, a solution to managing eCommerce returns must be provided” (Williams ¶[0015]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include one or more computers to receive a return request for at least one item comprising one or more of a merchant’s user identification, password, and label specific information as taught by Williams in the system of Schultz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
receive information about the at least one item requested to be returned, the information comprising a reason for return, whether the item has been opened, and whether a credit or replacement is requested;
Schultz, as shown in ¶[0052], ¶[0063] detail receiving information from the customer about the product being returned for either warranty replacement (i.e. replacement is requested), or whether the item is returned because buyer is unsatisfied (i.e. reason for return), but does not explicitly state whether the item has been opened.  Next, Williams (of Shultz in view of Williams), as shown in Fig 13a-13b, ¶[0195-200] details receiving information about the item(s) requested to be returned including reasons for the customer’s return and whether the customer is requesting a replacement or a refund; and Fig 15, Fig 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include receiving information about the at least one item requested to be returned, the information comprising a reason for return, whether the item has been opened, and whether a credit or replacement is requested as taught by Bayles with the teachings of Schultz in view of Williams, with the motivation of aiding reverse logistics financial management and “help make those activities easier and more accurate by collecting and providing the necessary information” (Bayles pg. 281 ¶3 beginning “Reverse logistics programs can help make those activities easier…”). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include receiving information about the at least one item requested to be return, the information comprising a reason for return, whether the item has been opened, and whether a credit or replacement is requested as taught by Bayles in the system of Schultz in view of Williams, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Williams (of Schultz in view of Williams in view of Bayles) also teaches the following:
validate the return request (Williams Fig 23b, ¶[0248], ¶[0293] details applying rules and exceptions to the customer’s request through questions and validating the request), generate a return merchandise authorization (RMA) (Williams Fig 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include validate the return request, generate a return merchandise authorization (RMA), and assign a package tracking number to the return request as taught by Williams in the system of Schultz (in view of Williams in view of Bayles), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Schultz (in view of Williams in view of Bayles) also teaches the following:
generate a shipping label delivery link, wherein the shipping label delivery link comprises one of (a) a hypertext link to a uniform locator address, (b) data associated with the return authorization, (c) the packing tracking number, (d) a locality string, or (e) a shipping label creation date (Schultz 7B, ¶[0010], ¶[0029], ¶[0035], ¶[0052], claims 1-3 details a hyperlink when activated transmits a return shipping label to a customer computing device, the hyperlink connects to another web page document / webpage, i.e. hyperlink to a uniform locator address (Schultz 7B, ¶[0029], ¶[0035], claims 1-3), and text of the consumer product warranty under which the customer can return the product and/or label data which includes the return authorization number (Schultz Fig 7B, ¶[[0010], ¶[0052], claims 1-2), hence shipping label delivery link comprises one of (a) or (b); 
transmit, over the network and to a user device, the shipping label delivery link (Schultz Fig 7A, ¶[0035], claims 1-3 details sending the customer the return label hyperlink in a digital receipt), wherein the label delivery link (a) is displayed by a 
responsive to selection, via the user interface, of the visually selectable indicia, to activate the hypertext link: 
(a) receive the data associated with the return authorization as a result of activation of the hypertext link (Schultz ¶[0010], ¶[0052], claims 1-3 details the customer / buyer device receiving the transmitted return shipping label data which includes return authorization data following activation of the hyperlink), 
(b) extract at least a portion of the data associated with the return authorization (Schultz ¶[0010], ¶[0052], claims 1-3 details extracting the return shipping label data, which includes shipping label data with a return authorization number that is on the label), 
(c) dynamically generate a shipping label based at least in part upon the extracted data (Schultz ¶[0010], ¶[0052], claims 1-3 details generating the shipping label based on the transmitted data return shipping label data, which includes a return authorization number, i.e. extracted data), 
With respect to the following:
wherein the shipping label (i) comprises a package tracking number, (ii) is stored in an image format for presentation via the user interface, and (iii) is enabled for printing, and 
Schultz, as shown in ¶[0052], ¶[0058], claims 1-3 details the shipping label is presented as an image on the user interface and enabled for printing by the customer, and the label includes ‘all information necessary for the shipper to route the package’, highly suggesting but not explicitly stating the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Williams (of Schultz in view of Williams in view of Bayles) also teaches the following:
generate and transmit, over the network to a vendor device associated with a vendor email address, an electronic return notification (Williams Fig 14, Fig 19, ¶[0028], ¶[0204], ¶[0214] details generating and sending email notifications regarding the returns to the store, merchant (i.e. vendor), customer service, dock managers, and applicable logistics / operations managers regarding inbound returns),
It would have been obvious to one of ordinary skill in the art at the time of the invention to include generating and transmitting, over the network to a vendor device associated with a vendor email address, an electronic return notification as taught by Williams in the system of Schultz (in view of Williams in view of Bayles), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
the electronic return notification further including a bounce email address; and
(e) responsive to receipt of a notification that the electronic return notification could not be delivered to the vendor email address, automatically forwarding the electronic return notification over the network to the bounce email address.
Williams (of Schultz in view of Williams in view of Bayles), as shown in Fig 14, Fig 19, ¶[0028], ¶[0056], ¶[0204], ¶[0214] details sending an electronic return notification using email to recipient vendor / merchant / logistics customer service email address(es) and applicable logistics managers, but does not explicitly state the sent emails includes a bounce email address, and responsive to a receipt of a notification that an email could not be delivered to the recipient email address automatically forwarding the email over the network to the bounce email address.  However, Schoeffler teaches these remaining limitations, such that an electronic notification may include a bounce email address (e.g. find@thrumail.com) with an outgoing email message, and in the event that the electronic email message is rejected and identified as a non-functional email address it is automatically bounced to the forwarding service at find@thrumail.com unmodified with the accompanying notice of undeliverability (Schoeffler ¶[0068], ¶[0079]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a bounce email address, and responsive to receipt of a notification that the electronic notification could not be delivered to the email address, automatically forwarding the electronic notification over the network to the bounce email address as taught by Schoeffler with the teachings of Schultz in view of Williams in view of Bayles, with the motivation that “facilitates the transmission and reception of communications when the current correct destination of a communication to an intended recipient (e.g. street address, telephone number, e-mail address) is unknown to the sender, but a previous destination, not presently active for this recipient, is known” (Schoeffler ¶[0028]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a bounce email address, and responsive to receipt of a notification that the electronic notification could not be delivered to the email address, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 2:
Schultz in view of Williams in view of Bayles in view of Schoeffler, as shown above, teach the limitations of claim 1. Schultz also teaches the following:
wherein the one or more computers are configured to generate a return service request as an extensible markup language document (Schultz Fig 7B, ¶[0034] details activating the return request with XML documents and links).
Claim 3:
Schultz in view of Williams in view of Bayles in view of Schoeffler, as shown above, teach the limitations of claim 1. Williams also teaches the following:
wherein the one or more computers are configured to send the label delivery link to the merchant over the network via electronic mail (Williams Fig 19, ¶[0214], ¶[0237-238] details sending emails to the customer including the label delivery link, which may also be routed / cc / bcc to merchants).
Schultz, as shown in Fig 7B, ¶[0034], ¶[0046], ¶[0052], claims 1-3 details sending the return hyperlink to generate a return shipping label in email responses to a customer, and maintaining a copy of the electronic receipt in its database, but does not explicitly state also sending these email responses to a merchant. However, Williams teaches this remaining limitation sending email responses to customers regarding returns and also routing / cc / bcc email responses to merchants regarding returns (Williams Fig 19, ¶[0214], ¶[0237-238]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include sending the email (which includes the label delivery link, per Schultz) to the merchant over the network via electronic mail as taught by Williams in the system of Schultz (in view of Williams in view of Bayles in view of Schoeffler), since the claimed invention is merely a combination of old elements, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 4:
Schultz in view of Williams in view of Bayles in view of Schoeffler, as shown above, teach the limitations of claim 1. Schultz also teaches the following:
wherein the one or more computers are configured to send the label delivery link to the customer over the network via electronic mail (Schultz Fig 7B, ¶[0034], ¶[0052], claims 1-3 details sending the return hyperlink to generate a return shipping label in an electronic receipt via email to the customer).
Claim 5:
Schultz in view of Williams in view of Bayles in view of Schoeffler, as shown above, teach the limitations of claim 1. Schultz also teaches the following:
wherein, upon activation of said hypertext link, the one or more computers are configured to display the image format of the shipping label in a browser associated with the customer and the customer interface (Schultz ¶[0036], ¶[0058], ¶[0063], claims 1-3 details displaying the label for printing by the buyer / customer in the browser; alternatively and in further support of obviousness see Williams Figs 26-27a, Fig 75a, ¶[0269-270], ¶[0560-561] which details displaying the label for printing in a customer’s browser, and it would have been obvious to one of ordinary skill in the art at the time of the invention to include upon activation of said hypertext link, the one or more computers are configured to display the image format of the shipping label in a browser associated with the customer and the customer interface as taught by Williams in the system of Schultz (in view of Williams in view of Bayles in view of Schoeffler), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable).
Claim 7:
Schultz in view of Williams in view of Bayles in view of Schoeffler, as shown above, teach the limitations of claim 1. Schultz also teaches the following:
wherein the one or more computers are configured to encrypt at least a portion of the label delivery link (Schultz ¶[0034], claims 1-3 details using encryption with XML with the receipt that includes hyperlink for initiating the return shipping label).
Claim 8:
Schultz in view of Williams in view of Bayles in view of Schoeffler, as shown above, teach the limitations of claim 1. Schultz also teaches the following:
wherein the one or more computers are configured to encode at least a portion of the label delivery link (Schultz ¶[0034], claims 1-3 details encoding links with XML in the receipt that includes hyperlink for initiating the return shipping label).
Claim 12:
Schultz in view of Williams in view of Bayles in view of Schoeffler, as shown above, teach the limitations of claim 1. With respect to the following: 
wherein the bounce email address is an address associated with the merchant.
Williams (of Schultz in view of Williams in view of Bayles in view of Schoeffler), as shown in Fig 14, Fig 19, Fig 48, ¶[0028], ¶[0214] details sending electronic return notification emails regarding the return to a merchant customer service email address as a recipient, but does not explicitly state the bounce email address is an address associated with this recipient.  However, Schoeffler teaches this remaining limitation with a bounce email address that returned emails are forwarded to which then identifies new recipient address (i.e. the merchant customer service email address, per Williams) when the recipient’s old email address is non-functional, i.e. bounce email address is an address associated with the recipient; and also communicates messages back to the sender regarding the recipient (Schoeffler ¶[0040], ¶[0068-69], ¶[0079]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the bounce email address is an address associated with the recipient (merchant, per Williams) as taught by Schoeffler in the system of Schultz in view of Williams in view of Bayles (in view of Schoeffler), since KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 19:
Claim 19 recites substantially similar limitations as claim 1 and therefore claim 19 is rejected under the same rationale and reasoning presented above for claim 1.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2001/0029483 A1 to Schultz at el. in view of US patent application publication 2002/0032612 A1 to Williams et al. in view of “E-Commerce Logistics & Fulfillment: Delivering the Goods” (2000) to Bayles in view of US patent application publication 2001/0049745 A1 to Schoeffler (with support in US provisional application 60/201,605 filed 3 May 2000), as applied to claim 1 above, and further in view of US patent application publication 2002/0116260 A1 to Szabo et al.
Claim 9:
Schultz in view of Williams in view of Bayles in view of Schoeffler, as shown above, teach the limitations of claim 1. With respect to the following:
wherein the electronic return notification comprises a human-readable portion and a machine-readable portion.
Williams (of Shultz in view of Williams in view of Bayles in view of Schoeffler), as shown in Fig 14, Fig 19, Fig 48, ¶[0028], ¶[0214] details electronic return notifications including email regarding the return to the store, merchant, customer service, dock managers, and applicable logistics / operations managers, which includes text (human readable portions) and SKU, but does not explicitly state that SKU is machine-readable format.  However, Szabo teaches this remaining limitation, that SKU may be presented in machine-readable format, i.e. a machine-readable portion (Szabo ¶[0027]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include that the SKU is machine-readable as taught by Szabo in the system of Schultz in view of Williams in view of Bayles in view of Schoeffler, since the claimed invention is merely a combination of old elements, and in the combination each element KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 14, and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2001/0029483 A1 to Schultz at el. in view of US patent application publication 2002/0032612 A1 to Williams et al. in view of US patent application publication 2001/0049745 A1 to Schoeffler (with support in US provisional application 60/201,605 filed 3 May 2000).
Claim 14:
Schultz, as shown, teaches the following:
An electronic return shipping system for facilitating the return of a good previously purchased by a first entity from a second entity, wherein the second entity has issued a return authorization (Schultz ¶[0010] details merchant has issued a return authorization number for a product), the system comprising: 
one or more computers (Schultz Fig 4-5, ¶[0029], ¶[0036], ¶[0039-40] details the client and server computers); and 
a network (Schultz Fig 4-5, ¶[0029], ¶[0031] details computers communicating over a network / web),
With respect to the following:
wherein the one or more computers are configured to:
receive a return request for at least one item comprising one or more of a merchant’s access license number, user identification, password, and label specific information;
Schultz, as shown in Fig 7B, ¶[0052], ¶[0058], ¶[0063] detail computers receiving a return request for a selected product that initiates a return procedure which leads to generating a return label, and details invoking APIs to interface with reference tables stored locally and remotely, but does not explicitly state that the return request comprises one or more of a merchant’s access license number, user identification, password, and label specific information.  However, Williams teaches this limitation, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include one or more computers to receive a return request for at least one item comprising one or more of a merchant’s user identification, password, and label specific information as taught by Williams with the teachings of Schultz, with the motivation to provide online stores with a fast, simple, convenient way for eCommerce customers of an online store to return merchandise” (Williams ¶[0016]) and solve the problem that “in order for eCommerce to prosper, a solution to managing eCommerce returns must be provided” (Williams ¶[0015]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include one or more computers to receive a return request for at least one item comprising one or more of a merchant’s user identification, password, and label specific information as taught by Williams in the system of Schultz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Williams (of Schultz in view of Williams) also teaches the following:
validate the return request (Williams Fig 23b, ¶[0248], ¶[0293] details applying rules and exceptions to the customer’s request through questions and validating the request), generate a return merchandise authorization (RMA) (Williams Fig 48, Fig 58, ¶[0150], ¶[0455-460], ¶[0475], ¶[0497] details associating the RMA number to authorized products), and assign a package tracking number to the return request (Williams Fig 23b, ¶[0148], ¶[0248], ¶[0258-260], ¶[0293], ¶[0455] details assigning a returned package tracking number and system tracking number);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include validate the return request, generate a return merchandise authorization (RMA), and assign a package KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Schultz (in view of Williams) also teaches the following:
generate a shipping label delivery link, wherein the shipping label delivery link comprises (a) a hypertext link to a uniform locator address, (b) data associated with the return authorization, (c) the packing tracking number, (d) a locality string, or (e) a shipping label creation date (Schultz 7B, ¶[0010], ¶[0029], ¶[0035], ¶[0052], claims 1-3 details a hyperlink when activated transmits a return shipping label to a customer computing device, the hyperlink connects to another web page document / webpage, i.e. hyperlink to a uniform locator address (Schultz 7B, ¶[0029], ¶[0035], claims 1-3), and text of the consumer product warranty under which the customer can return the product and/or label data which includes the return authorization number (Schultz Fig 7B, ¶[[0010], ¶[0052], claims 1-2), hence shipping label delivery link comprises (a) or (b)); 
transmit, over the network and to a first entity user device, the shipping label delivery link (Schultz Fig 7A, ¶[0035], claims 1-3 details sending the customer the return label hyperlink in a digital receipt), wherein the label delivery link (a) is displayed by a user interface of the first entity user device (Schultz ¶[0035], claims 1-3 details displaying the receipt and links on the customer’s user device) and (b) comprises visually selectable indicia configured to activate the hypertext link to the uniform locator address (Schultz ¶[0035], ¶[0058], claims 1-3 details the hyperlink is selectable and when activated connects to web pages that transmit the return shipping label); and 
responsive to selection, via the user interface, of the visually selectable indicia, to activate the hypertext link: 
(a) receive the data associated with the return authorization as a result of activation of the hypertext link (Schultz ¶[0010], ¶[0052], claims 1-3 details the customer / buyer device receiving the transmitted return shipping label data which includes return authorization data following activation of the hyperlink), 
(b) extract at least a portion of the data associated with the return authorization (Schultz ¶[0010], ¶[0052], claims 1-3 details extracting the return shipping label data, which includes shipping label data with a return authorization number that is on the label), 
(c) dynamically generate a shipping label based at least in part upon the extracted data (Schultz ¶[0010], ¶[0052], claims 1-3 details generating the shipping label based on the transmitted data return shipping label data, which includes a return authorization number, i.e. extracted data),
With respect to the following: 
wherein the shipping label (i) comprises a package tracking number, (ii) is stored in an image format for presentation via the user interface, and (iii) is enabled for printing, 
Schultz, as shown in ¶[0052], ¶[0058], claims 1-3 details the shipping label is presented as an image on the user interface and enabled for printing by the customer, and the label includes ‘all information necessary for the shipper to route the package’, highly suggesting but not explicitly stating the image comprises a package tracking number.  To the extent that Schultz may not explicitly state this, Williams teaches this limitation, with the shipping label comprising a packaging tracking number, storing the image in formats for presentation on the user interface, and the customer can then print the label from the browser (Williams Fig 27a, Fig 75a, ¶[0269-270], ¶[0560-561], ¶[0773-780]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the shipping label comprises a package tracking number as taught by Williams with the teachings of Schultz (in view of Williams), with the motivation “to provide online stores with a fast, simple, convenient way for eCommerce customers of an online store to return merchandise” (Williams ¶[0016]) and solve the problem that “in order for eCommerce to prosper, a solution to managing eCommerce returns must be provided” (Williams KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Williams also teaches the following:
(d) generate and transmit, over the network to a second entity device associated with a second entity email address, an electronic return notification (Williams Fig 14, Fig 19, ¶[0028], ¶[0204], ¶[0214] details generating and sending email notifications regarding the returns to the store, merchant, customer service, dock managers, and applicable logistics / operations managers regarding inbound returns, i.e. second entity devices with second email addresses),
It would have been obvious to one of ordinary skill in the art at the time of the invention to include generating and transmitting, over the network to a second entity device associated with a second entity email address, an electronic return notification as taught by Williams in the system of Schultz (in view of Williams), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
the electronic return notification further including a bounce email address; and
(e) responsive to receipt of a notification that the electronic return notification could not be delivered to the vendor email address, automatically forwarding the electronic return notification over the network to the bounce email address.
Williams (of Schultz in view of Williams), as shown in Fig 14, Fig 19, ¶[0028], ¶[0056], ¶[0204], ¶[0214] details sending an electronic return notification using email to recipient vendor / merchant / logistics customer service email address(es) and applicable logistics managers, but does not explicitly 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a bounce email address, and responsive to receipt of a notification that the electronic notification could not be delivered to the email address, automatically forwarding the electronic notification over the network to the bounce email address as taught by Schoeffler with the teachings of Schultz in view of Williams, with the motivation that “facilitates the transmission and reception of communications when the current correct destination of a communication to an intended recipient (e.g. street address, telephone number, e-mail address) is unknown to the sender, but a previous destination, not presently active for this recipient, is known” (Schoeffler ¶[0028]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a bounce email address, and responsive to receipt of a notification that the electronic notification could not be delivered to the email address, automatically forwarding the electronic notification over the network to the bounce email address as taught by Schoeffler in the system of Schultz in view of Williams, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 16:
Schultz in view of Williams in view of Schoeffler, as shown above, teach the limitations of claim 14. With respect to the following:
wherein the one or more computers are further configured to send the electronic return notification to a third entity over the network via a bounce email address.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include sending the notification (electronic return notification, per Williams) to a third entity over the network via a bounce email address as taught by Schoeffler with the teachings of Schultz in view of Williams (in view of Schoeffler), with the motivation that “facilitates the transmission and reception of communications when the current correct destination of a communication to an intended recipient (e.g. street address, telephone number, e-mail address) is unknown to the sender, but a previous destination, not presently active for this recipient, is known” (Schoeffler ¶[0028]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include sending the notification (electronic return notification, per Williams) to a third entity over the network via a bounce email address as taught by Schoeffler in the system of Schultz in view of Williams (in view of Schoeffler), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 17:
Schultz in view of Williams in view of Schoeffler, as shown above, teach the limitations of claim 16.  Schoeffler also teaches the following:
wherein the bounce email address is an address associated with the third entity (Schoeffler ¶[0129], ¶[0068], ¶[0079] details the thrumail email address where the email is forwarded to is associated with the forwarding service’s email server, and the forwarding service may be an independent entity).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the bounce email address is an address associated with the third entity as taught by Schoeffler in the system of Schultz (in view of Williams in view of Schoeffler), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2001/0029483 A1 to Schultz at el. in view of US patent application publication 2002/0032612 A1 to Williams et al. in view of US patent application publication 2001/0049745 A1 to Schoeffler (with support in US provisional application 60/201,605 filed 3 May 2000), as applied to claim 14 above, and further in view of US patent application publication 2002/0116260 A1 to Szabo et al.
Claim 15:
Schultz in view of Williams in view of Schoeffler, as shown above, teach the limitations of claim 14. With respect to the following:
wherein the electronic return notification comprises a human-readable portion and a machine-readable portion.
Williams (of Shultz in view of Williams), as shown in Fig 14, Fig 19, Fig 48, ¶[0028], ¶[0214] details electronic return notifications including email regarding the return to the store, merchant, customer service, dock managers, and applicable logistics / operations managers, which includes text (human readable portions) and SKU, but does not explicitly state that SKU is machine-readable format.  However, Szabo teaches this remaining limitation, that SKU may be presented in machine-readable format, i.e. a machine-readable portion (Szabo ¶[0027]). It would have been obvious to one of ordinary skill in the art at KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-5, 7-9, 12, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9, and 11 of U.S. Patent No. 9,824,325 (hereinafter ‘325) in view of US patent application publication 2002/0032612 A1 to Williams et al. in view of “E-Commerce Logistics & Fulfillment: Delivering the Goods” (2000) to Bayles.
Claims 1-5, 7-9, 12, and 19:
Claims 1 and 19 do not correspond to the ‘325 patent, however they are an obvious modification to claim 6 of the ‘325 patent.  First, claims 1 and 19 of this Application omit limitations and elements from claim 6 of ‘325, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  Second, claim 6 of ‘325 does not include the features of receiving a return request for at least one item comprising one or more of a merchant’s access license number, user identification, password, and label specific information; receiving information about the at least one item requested to be return the information comprising a reason for return, and whether a credit or replacement is requested; and validating the return request, generating a return merchandise authorization (RMA) and assigning a package tracking number to the return request.  However, these features represent an obvious variation and Williams teaches these limitations (Williams Fig 13a-b, Fig 23b, Fig 48, Fig 58, Fig 70-71, Fig 73, ¶[0148-150], ¶[0195-200], ¶[0248], ¶[0258-260], ¶[0293], ¶[0421], ¶[0455-460], ¶[0475], ¶[0497], ¶[0524-528], ¶[0533], ¶[0538]) and one of ordinary skill in the art would make these modifications to ‘325 with the motivation “to provide online stores with a fast, simple, convenient way for eCommerce customers of an online store to return merchandise” (Williams ¶[0016]).  Third, claim 6 of ‘325 does not include the feature of receiving information about the at least one item requested to be returned comprising whether the item has been opened.  However this feature represents an obvious variation and Bayles teaches this limitation (Bayles pg. 285 ¶2-3 beginning “An 
Claim 2 does not correspond to the ‘325 patent, however it is an obvious modification to claims 2 and 6 of the ‘325 patent, applying the same modifications as described above regarding claims 1 and 19.
Claim 3 does not correspond to the ‘325 patent, however it is an obvious modification to claims 3 and 6 of the ‘325 patent, applying the same modifications as described above regarding claims 1 and 19.
Claim 4 does not correspond to the ‘325 patent, however it is an obvious modification to claims 4 and 6 of the ‘325 patent, applying the same modifications as described above regarding claims 1 and 19.
Claim 5 does not correspond to the ‘325 patent, however it is an obvious modification to claims 5 and 6 of the ‘325 patent, applying the same modifications as described above regarding claims 1 and 19.
Claim 7 does not correspond to the ‘325 patent, however it is an obvious modification to claims 7 and 6 of the ‘325 patent, applying the same modifications as described above regarding claims 1 and 19.
Claim 8 does not correspond to the ‘325 patent, however it is an obvious modification to claims 6 and 8 of the ‘325 patent, applying the same modifications as described above regarding claims 1 and 19.
Claim 9 does not correspond to the ‘325 patent, however it is an obvious modification to claims 6 and 9 of the ‘325 patent, applying the same modifications as described above regarding claims 1 and 19.
Claim 12 does not correspond to the ‘325 patent, however it is an obvious modification to claims 6 and 11 of the ‘325 patent, applying the same modifications as described above regarding claim 11.
Claims 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 12-15 of U.S. Patent No. 9,824,325 (hereinafter ‘325) in view of US patent application publication 2002/0032612 A1 to Williams et al.
Claims 14-17:
Claim 14 does not correspond to the ‘325 patent, however it is an obvious modification to claims 6 and 12 of the ‘325 patent. First, claim 14 of this Application omits limitations and elements from claims 6 and 12 of ‘325, however it would have been obvious to one of ordinary skill in the art at the time of the In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  Second, claims 6 and 12 of ‘325 do not include the features of receiving a return request for at least one item comprising one or more of a merchant’s access license number, user identification, password, and label specific information; and validating the return request, generate a return merchandise authorization (RMA), assigning a package tracking number to the return request, and a vendor email address.  However, this is an obvious variation and Williams teaches these limitations (Williams Fig 13-14, Fig 23b, Fig 48, Fig 58, Fig 70-71, Fig 73, ¶[0148-150], ¶[0195-200], ¶[0204], ¶[0248], ¶[0258-260], ¶[0293], ¶[0421], ¶[0455-460], ¶[0475], ¶[0497], ¶[0524-528], ¶[0533], ¶[0538]) and one of ordinary skill in the art would make these modifications to ‘325 with the motivation “to provide online stores with a fast, simple, convenient way for eCommerce customers of an online store to return merchandise” (Williams ¶[0016]).
Claim 15 does not correspond to the ‘325 patent, however it is an obvious modification to claims 6 and 13 of the ‘325 patent, applying the same modifications as described above regarding claim 14.
Claim 16 does not correspond to the ‘325 patent, however it is an obvious modification to claims 6 and 14 of the ‘325 patent, applying the same modifications as described above regarding claim 14.
Claim 17 does not correspond to the ‘325 patent, however it is an obvious modification to claims 6 and 15 of the ‘325 patent, applying the same modifications as described above regarding claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628